Mr. Justice Leech delivered the opinion of the court: The claimant in this case files his declaration setting forth that he has a claim against the State of Illinois in the sum of $338.50. It appears from the declaration ánd evidence that on Monday, August 16th, 1926, the claimant left the City of Bloomington at approximately 3:00 o’clock in the morning intending to go to Iowa Falls, Iowa; that he proceeded north on State Highway No. 2; that shortly prior to sunrise it became rather foggy and as he proceeded northward about three miles north of Tónica, Illinois, at about 5:00 o ’clock in the morning, he saw a red light ahead on the concrete highway to the right side thereof, and thinking that it was a car stopped he turned to the left side, that he went down into a deep hole where construction work was being done on the pavement which had not been completed. The claimant states that his wife accompanied him on the trip and was in the car when it turned over, that she was badly cut and bruised on the face and hands. It is admitted that this construction was being done by the State of Illinois upon one of its highways. It is also admitted that the claimant suffered damages to his car and that his wife was somewhat injured. We are of the opinion that the State assumes no responsibility other than to build the roads and keep them in good repair, they put up warning signals as to the condition of the road and other signs as well as in this case had red lights placed in the road to protect the travelling public. It would appear that the claimant after having seen this warning sign was very negligent in not stopping to determine the ■condition of the highway at that point. This case is, therefore, dismissed.